      Case 1:20-cv-02495-KMW-GWG Document 55 Filed 08/03/20 Page 1 of 2



                                   Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                   Elise M. Bloom
August 3, 2020                                                                                                     Member of the Firm
                                                                                                                   d +1.212.969.3410
VIA ECF                                                                                                            f 212.969.2900
                                                                                                                   ebloom@proskauer.com
                                                                                                                   www.proskauer.com
The Honorable Kimba M. Wood
U.S. District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re:     Alexis Sklair et al. v. Mike Bloomberg 2020, Inc. and Michael Bloomberg, No. 20 Civ.
        2495 (KMW) (GWG)

Dear Judge Wood:

        We represent Defendants Mike Bloomberg 2020, Inc. (the “Campaign”) and Michael
Bloomberg in the above-referenced action. We write, in light of paragraph 3.A of the Court’s
Individual Practices, which ordinarily requires a pre-motion conference, to inform the Court that
earlier today Defendants filed a motion to dismiss, or, in the alternative, to strike the class
allegations, pursuant to a motion briefing schedule previously entered in this case.

       By way of background, on March 23, 2020, Plaintiffs filed their initial Complaint against
the Campaign. See Dkt. 1. This case was originally assigned to the Honorable Andrew L. Carter.
Pursuant to Judge Carter’s Individual Practices, the Campaign filed a letter motion requesting a
pre-motion conference regarding its anticipated motion to dismiss or strike on May 1, 2020. See
Dkt. 15. On May 4, 2020, this case was reassigned to the Honorable Laura Taylor Swain after it
was accepted as related to a separate action against the Campaign entitled Donna Wood et al. v.
Mike Bloomberg 2020, Inc., No. 20 Civ. 2489.

        Pursuant to Judge Swain’s Individual Practices, the Campaign used its best efforts to
resolve informally the matters raised in its anticipated motion to dismiss or strike through a meet
and confer process that involved an exchange of letters outlining the factual and legal grounds for
the anticipated motion and a telephone conference with Plaintiffs. See Dkt. 20. After those efforts
were unsuccessful, the Campaign filed its motion on June 15, 2020. See Dkts. 20-23. Rather than
file an opposition to the Campaign’s motion, Plaintiffs filed a First Amended Complaint on July
6, 2020, in which they added Mr. Bloomberg individually as a defendant. See Dkts. 36, 39.

       On July 13, 2020, Judge Swain entered a motion briefing schedule with respect to
Defendants’ anticipated motion to dismiss or strike with respect to the First Amended Complaint.
See Dkt. 43. Under this schedule, Defendants’ motion was due by today, Plaintiffs’ opposition is
due by August 31, 2020, and Defendants’ reply is due by September 21, 2020. Id.

        We thank the Court for its attention to this matter.



      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
      Case 1:20-cv-02495-KMW-GWG Document 55 Filed 08/03/20 Page 2 of 2




Hon. Kimba M. Wood
August 3, 2020
Page 2

Respectfully submitted,

/s/ Elise M. Bloom

Elise M. Bloom



cc:    All Counsel of Record (via ECF)
